     0:20-cv-04477-TMC-PJG             Date Filed 02/11/21     Entry Number 10      Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA

Edrian Wright,                                      )         C/A No. 0:20-4477-TMC-PJG
                                                    )
                                  Plaintiff,        )
                                                    )           ORDER REGARDING
        v.                                          )        AMENDMENT OF COMPLAINT
                                                    )
Dr. James (MUSC),                                   )
                                                    )
                                  Defendant.        )
                                                    )

        Plaintiff Edrian Wright, a self-represented state pretrial detainee, brings this civil rights

action pursuant to 42 U.S.C. § 1983. The Complaint has been filed pursuant to 28 U.S.C. § 1915A.

This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)

(D.S.C.). Having reviewed the Complaint in accordance with applicable law, the court finds this

action is subject to summary dismissal if Plaintiff does not amend the Complaint to cure the

deficiencies identified herein.

I.      Factual and Procedural Background

        Plaintiff is an inmate at the Lee Correctional Institution of the South Carolina Department

of Corrections. Plaintiff claims that around May 10, 2019, 1 he was transferred to the Medical

University of South Carolina (“MUSC”) where he was hospitalized for six days. Plaintiff claims

he had inflammation on his brain and stroke-like symptoms. Plaintiff claims he was told he had

multiple sclerosis and was given a steroid for treatment that was not adequate. Plaintiff claims this

incident constitutes cruel and unusual punishment in violation of the Eighth Amendment, and he

brings this action for damages pursuant to 42 U.S.C. § 1983.




        1
            Plaintiff also asserts these events occurred on November 10, 2019.
                                               Page 1 of 6
      0:20-cv-04477-TMC-PJG         Date Filed 02/11/21      Entry Number 10       Page 2 of 6




II.      Discussion

         A.     Standard of Review

         Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint pursuant to the procedural provisions of 28 U.S.C. § 1915A and the Prison

Litigation Reform Act (“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), which requires the

court to review a complaint filed by a prisoner that seeks redress from a governmental entity or

officer or employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th

Cir. 2009). Section 1915A requires a district court to dismiss the case upon a finding that the

action is frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

         To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

         This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).



                                             Page 2 of 6
   0:20-cv-04477-TMC-PJG             Date Filed 02/11/21      Entry Number 10        Page 3 of 6




          B.     Analysis

          The court concludes that Plaintiff’s Complaint fails to state a claim upon which relief can

be granted. The Complaint is filed pursuant to 42 U.S.C. § 1983, which “ ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere

conferred.’ ” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S.

137, 144 n.3 (1979)). To state a claim under § 1983, a plaintiff must allege: (1) that a right secured

by the Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

          The only defendant named by Plaintiff is Dr. James, who is apparently a doctor at MUSC.

However, Plaintiff provides no facts that would show that James is amenable to suit under § 1983.

Plaintiff fails to provide any facts that would plausibly show that James is a state actor. See West,

487 U.S. at 49 (“To constitute state action, ‘the deprivation must be caused by the exercise of some

right or privilege created by the State . . . or by a person for whom the State is responsible,’ and

‘the party charged with the deprivation must be a person who may fairly be said to be a state

actor.”) (quoting Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 936 n.18 (1982)); see

also Goldstein v. Chestnut Ridge Volunteer Fire Co., 218 F.3d 337, 343 (4th Cir. 2000) (stating

that whether the defendants are state actors depends on, among other factors, whether the injury

caused is aggravated in a unique way by the incidents of governmental authority, the extent and

nature of public assistance and public benefits accorded the private actor, the extent and nature of

governmental regulation over the actor, and whether the state itself regards the actor as a state

actor).

          Also, Plaintiff fails to provide any facts that would plausibly show that James was involved

in the purported constitutional violation. See Iqbal, 556 U.S. at 676 (providing that a plaintiff in



                                              Page 3 of 6
   0:20-cv-04477-TMC-PJG            Date Filed 02/11/21        Entry Number 10        Page 4 of 6




a § 1983 action must plead that the defendant, through his own individual actions, violated the

Constitution); Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (“In order for an individual to

be liable under § 1983, it must be ‘affirmatively shown that the official charged acted personally

in the deprivation of the plaintiff’s rights.’ ”) (quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th

Cir. 1977)). Because Plaintiff does not explain how James was involved in the purported violation

of Plaintiff’s rights, Plaintiff fails to meet the federal pleading standards. See Fed. R. Civ. P. 8

(requiring that a pleading contain “a short and plain statement of the claim showing that the pleader

is entitled to relief”); Iqbal, 556 U.S. at 678 (stating Federal Rule of Civil Procedure 8 does not

require detailed factual allegations, but it requires more than a plain accusation that the defendant

unlawfully harmed the plaintiff, devoid of factual support).

       Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915A(b)(1). Plaintiff is hereby granted twenty-one (21) days from the date this order is entered

(plus three days for mail time) to file an amended complaint pursuant to Federal Rule of Civil

Procedure 15(a) that corrects the deficiencies identified above.2 If Plaintiff fails to file an amended

complaint that corrects those deficiencies, this action will be recommended for summary dismissal

pursuant to 28 U.S.C. § 1915A.




       2
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A. Further, Plaintiff is reminded that an amended complaint
replaces the original complaint and should be complete in itself. See Young v. City of Mount
Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading ordinarily
supersedes the original and renders it of no legal effect.”) (citation and internal quotation marks
omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d ed.
2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).
                                             Page 4 of 6
  0:20-cv-04477-TMC-PJG          Date Filed 02/11/21     Entry Number 10       Page 5 of 6




      IT IS SO ORDERED.



                                           __________________________________________
February 10, 2021                          Paige J. Gossett
Columbia, South Carolina                   UNITED STATES MAGISTRATE JUDGE


       Plaintiff’s attention is directed to the important WARNING on the following page.




                                         Page 5 of 6
   0:20-cv-04477-TMC-PJG          Date Filed 02/11/21      Entry Number 10       Page 6 of 6




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 6 of 6
